



Exhibit 10.2




SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT
THIS SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT (the “Agreement”) by
and among CNX Coal Resources GP LLC (the “General Partner”), CONSOL Pennsylvania
Coal Company (“CPCC” and, collectively with the General Partner, the
“Companies”), CONSOL Energy Inc. (“CEI”) and Lorraine Ritter (hereinafter, the
“Employee” or “you”) is effective as of August 2, 2017 (the “Separation Date”).
The Companies, CEI and the Employee are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.
WHEREAS, the Employee and the General Partner wish to terminate the Employee’s
employment with the General Partner, and the Employee and CPCC wish to terminate
the Employee’s employment with CPCC, in each case as of the Separation Date, and
to set forth in this Agreement the terms of the Employee’s termination of
employment with both of the General Partner and CPCC;
NOW, THEREFORE, for good and valuable consideration, the Parties hereto agree as
follows:
1.
General Release.



(a)The Employee does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Companies
and their affiliates, subsidiaries and parents, and their respective officers,
directors, employees, and agents, and their respective successors and assigns,
heirs, executors, and administrators, as well as the current and former
fiduciaries of any pension, welfare, or other benefit plans applicable to the
employees or former employees of the Companies, and the current and former
welfare and other benefit plans sponsored by the Companies (collectively,
“Releasees”) from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which the Employee ever had, now has, or
hereafter may have, whether known or unknown, or which the Employee’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of time to the date the Employee signs this
Agreement, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to Employee’s employment
relationship with the Companies, the terms and conditions of that employment
relationship, including the Severance Agreement (as defined below), and the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Worker Readjustment and Retraining Notification Act,
the Consolidated Omnibus Budget Reconciliation Act, the Employee Retirement
Income Security Act of 1974, the Pennsylvania Human Relations Act, the
Pennsylvania Equal Pay Law, the Pennsylvania Whistleblower Law, the Pennsylvania
Wage Payment and Collection Law, the Pennsylvania Minimum Wage Law, and any
other claims under any federal, state or local common law, statutory, or
regulatory provision, now or hereafter recognized, and any claims for attorneys’
fees and costs. This Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.


(b)Although Paragraph 1(a) is intended to be a general release, it is understood
and agreed that Paragraph 1(a) excludes claims under any statute or common law
that the Employee is legally barred from releasing, such as the Employee’s
entitlement to vested pension benefits.


(c)Nothing herein is intended to or shall preclude the Employee from filing a
charge with the Equal Employment Opportunity Commission (“EEOC”), or similar
state or local fair employment





--------------------------------------------------------------------------------





practices agency and/or cooperating with said agency in its investigation. The
Employee, however, explicitly waives any right to file a personal lawsuit or
receive monetary damages that any such agency may recover against the Releasees
resulting from such charge, without regard as to who brought any said complaint
or charge. Employee further agrees that to the extent any relief, including
monetary relief, is awarded against the Releasees in favor of Employee in any
such proceeding, all amounts paid as consideration by the Companies pursuant to
this Agreement shall be a setoff and credit against any such award to the
fullest extent permitted by law.


(d)The Employee represents and agrees by signing below that the Employee has not
been denied any leave or benefit requested, has received the appropriate pay for
all hours worked for the Companies and has no known workplace injuries or
occupational diseases.


(e)To the fullest extent permitted by law, the Employee represents and affirms
that the Employee has not filed or caused to be filed on the Employee’s behalf
any claim for relief covered by the general release in Paragraph 1(a) against
any Releasee and, to the best of the Employee’s knowledge and belief, no
outstanding claims for relief covered by the general release in Paragraph 1(a)
have been filed or asserted against the Companies or any Releasee on the
Employee’s behalf.


2.Consideration. As a material inducement to enter into this Agreement and in
consideration for the release of all claims by the Employee as set forth in
Section 1 of this Agreement and the other obligations, covenants and promises
made by the Employee herein, the Companies and CEI hereby agree as follows:


(a)The Companies shall make a cash payment to the Employee in the amount of
$933,075 minus required deductions, which such amount shall be paid in a
one-time lump sum payment following the expiration of the revocation period
described in Section 5 below;


(b)Subject to Sections 4 and 5 hereof, all equity award agreements, or any
similar agreements, pursuant to which the Employee was granted the right to
receive any equity interest in CNX Coal Resources LP (“CNXC”) and/or CEI under
the CNXC Long-Term Incentive Plan or the CONSOL Energy Inc. Equity Incentive
Plan, respectively (the “Equity Award Agreements”), be, and they hereby are,
amended so that the Employee’s continued employment with the Companies on or
after the Separation Date shall not be a requirement for the vesting of any
unvested equity grants made under such Equity Award Agreements and, as a result,
all granted but unvested equity interests in CNXC and/or CEI granted to the
Employee shall continue to vest on the vesting schedule established under the
Equity Award Agreements or in such other document pursuant to which such equity
interests were granted, and the Equity Award Agreements, except as provided
above, are fully applicable and enforceable, including the restrictive covenants
and related provisions contained therein;


(c)    If Employee timely elects to continue receiving health benefits under the
“COBRA” provisions of the Companies’ or CEI’s, as applicable, group health plans
in which you currently participate, the Companies will directly pay the COBRA
premiums for you and your eligible dependents’ medical, dental and vision
continuation benefits for a period of 36 months commencing on the Separation
Date.


3.Voluntary Waiver. The Companies advise you to consult a lawyer concerning the
terms of this Agreement. By signing below, you acknowledge that you have
carefully read this Agreement and that you understand the contents of this
Agreement. You further acknowledge that you are executing this Agreement
voluntarily and of your own free will in exchange for the consideration
described herein,





--------------------------------------------------------------------------------





which you acknowledge is adequate and satisfactory and in addition to any other
benefits to which you are otherwise entitled.


4.Consideration Period and Deadline to Accept. After receiving this Agreement
from the Companies, you have 21 calendar days to consider this Agreement. If you
have not signed and returned this Agreement to the Companies by the close of
business on the 22nd day after you received it, then this offer will be deemed
automatically withdrawn (the “Withdrawal Date”). For purposes of clarity, on
such Withdrawal Date, any unvested equity awards under the Equity Award
Agreements shall immediately cease to vest, terminate, be cancelled and be of no
further force or effect.


5.Revocation Period. You have seven days from the date you sign this Agreement
to revoke this Agreement by advising the General Partner in writing of the
revocation, attention Maria Farneth - Human Resources, CNX Coal Resources, 1000
CONSOL Energy Drive, Canonsburg, PA 15317. If you sign and return this Agreement
within the deadline in the previous section and this Agreement is not revoked
within seven days after you sign this Agreement, then this Agreement shall
become effective on the eighth day following your signing of this Agreement. For
purposes of clarity, if you revoke this Agreement, any unvested equity awards
under the Equity Award Agreements shall immediately cease to vest, terminate, be
cancelled and be of no further force or effect.


6.Termination of Employment and Change in Control Severance Agreement. The
Employee agrees and recognizes that the Employee’s employment relationship with
the Companies has been permanently severed as of the Separation Date and that
the Companies have no obligation to employ the Employee in the future. The
Employee, the Companies and CEI further agree that, as of the Separation Date,
that certain Amended and Restated Change in Control Severance Agreement by and
among the Employee, the Companies and CEI, dated as of February 7, 2017 (the
“Severance Agreement”), shall be terminated and of no further force and effect,
and the Employee, the Companies and CEI shall have no further rights or
obligations under the Severance Agreement. The Employee, the Companies and CEI
further agree that the termination of the Employee’s employment with the
Companies as set forth herein shall not trigger any obligations, rights or other
duties of the Companies and/or CEI under the Severance Agreement, including any
obligations to make any payments or provide any other compensation or benefits
to the Employee under the Severance Agreement.


7.PTO. Regardless of whether you sign this agreement, you will be paid for any
accrued but unused paid time off (“PTO”) as of the Separation Date which, as of
the Separation Date consists of 317 hours of accrued but unused PTO.


8.Accrued Benefits / No Other Payments. Signing this Agreement will not affect
the following (the “Accrued Benefits”): (a) the payment of any unpaid base pay
for the period of time since the Companies’ last payroll date through the
Separation Date; or (b) any rights you may have under the Companies’ and/or
CEI’s sponsored 401(k) plan, pension plan(s), supplemental retirement plan,
Defined Contribution Restoration Plans and/or similar plans and arrangements, if
applicable. Except for the Accrued Benefits and the payments and other benefits
set forth in Sections 2 and 7 of this Agreement, you agree that you are not
entitled to and waive the right to seek any additional payments, benefits, or
consideration of any kind from the Companies or any of their affiliated
entities.


9.Non-disparagement. You acknowledge that this is an amicable arrangement and
will be portrayed as such in all public statements, whether written or oral, by
executive management of the Companies and CEI, and by you. As such, executive
management of the Companies and CEI will be directed to not disparage you, and
you will not disparage them or the Companies or CEI. Additionally, you will





--------------------------------------------------------------------------------





cooperate with the Companies and CEI in any future matters relating to your past
employment. You agree to be reasonably available to the Companies and CEI for
the purpose of responding to requests for information, to provide information,
documents, declarations or statements, to meet with attorneys and other
representatives, to prepare for and give testimony by deposition or otherwise,
and to cooperate in the investigation, defense or prosecution of matters
relating to any threatened, present, or future legal actions, investigations or
administrative proceedings involving the Companies or CEI. The Companies or CEI
will advance or reimburse your reasonable costs incurred as a result of these
obligations.


10.Breach. You agree that the restrictions in this Agreement are fair,
reasonable, and necessary to protect the Companies’ and CEI’s legitimate
business interests. The restrictions in this Agreement are in addition to any
restrictions imposed upon you by statute, at common law, or other written
agreements, including the Equity Award Agreements. If you breach this Agreement,
you agree that any payments and other benefits set forth in Section 2 of this
Agreement will stop (including, without limitation, the vesting of any unvested
equity relating to the Equity Award Agreements) and that you will repay to the
Companies and/or CEI, as applicable, any payments made pursuant to Section 2 of
this Agreement beyond $150, without limiting the Companies’ and/or CEI’s, as
applicable, other remedies or impairing the release set forth in Section 1
herein or any other provision in this Agreement.


11.Taxes. If accepted, the provisions of this Agreement will be interpreted and
construed in a manner intended to comply with Section 409A (“Section 409A”) of
the Internal Revenue Code of 1986, as amended (the “Code”), the regulations
issued thereunder or any exception thereto (or disregarded to the extent such
provision cannot be so interpreted, or construed). For purposes of Section 409A,
each payment will be treated as a separate payment. Each payment under this
Agreement is intended to be excepted from Section 409A to the maximum extent
provided under Section 409A as follows: (i) each payment that is scheduled to be
made after the effective date of the termination of your employment and within
the applicable 2½ month period specified in Treas. Reg. § 1.409A-l(b)(4) is
intended to be excepted under the short-term deferral exception as specified in
Treas. Reg. § 1.409A-l(b)(4); and (ii) each payment that is not otherwise
excepted under the short-term deferral exception is intended to be excepted
under the separation pay exception as specified in Treas. Reg. § l.409A-1
(b)(9)(iii). You have no right to designate the date of any payment to be made
under this Agreement. Notwithstanding any provision of this Agreement to the
contrary, Section 409A may impose upon you certain taxes or other charges for
which you are and will remain solely responsible, and nothing contained in this
Agreement will be construed to obligate the Companies or any entity or person
affiliated with the Companies for any such taxes or other charges, and in no
event will the Companies have any liability to any person, including you, due to
the failure of this Agreement or any payment hereunder to satisfy the
requirements of Section 409A or any other applicable law.


12.Acknowledgement. The Employee acknowledges that if the Employee does not
execute this Agreement, the Employee will not be entitled to the payments and
benefits set forth herein.


13.Entire Agreement. This Agreement and the Equity Award Agreements, as amended
by this Agreement, contain the entire agreement between the Companies, CEI and
the Employee relating to the subject matter hereof. No prior or contemporaneous
oral or written agreements or representations may be offered to alter the terms
of this Agreement or any Equity Award Agreement.


14.Confidentiality. The Employee agrees not to disclose the terms of this
Agreement to anyone, except the Employee’s spouse, attorney and, as necessary,
tax/financial advisor, or the Internal Revenue Service or other taxing
authority, and expressly acknowledges that the Companies may be required to





--------------------------------------------------------------------------------





disclose the terms of this Agreement and publicly file a copy of this Agreement
pursuant to the U.S. securities laws and regulations.


15.Cooperation. In consideration for the payments made and other consideration
provided to the Employee pursuant to Section 2 of this Agreement, the Employee
agrees that she will cooperate with the Companies in the orderly transition of
her duties and responsibilities as an employee and, in the case of the General
Partner, an officer and employee of the General Partner by, among other things,
providing all information reasonably requested by the General Partner in
connection with the preparation of CNXC’s filings with the Securities and
Exchange Commission (the “SEC”) including CNXC’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2017, and providing any other information
reasonably requested by the Companies to effectively transition the Employee’s
duties and responsibilities.


16.Corporate Records. The Employee represents that the Employee has returned to
the Companies and does not presently have in the Employee’s possession or
control any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by the Companies and/or their
predecessors, subsidiaries or affiliates or obtained as a result of the
Employee’s prior employment with the Companies and/or their predecessors,
subsidiaries or affiliates, or created by the Employee while employed by or
rendering services to the Companies and/or their predecessors, subsidiaries or
affiliates. In addition, the Employee has or will promptly return in good
condition any other equipment or property owned by the Companies to the General
Partner or CPCC, as applicable, including, but not limited to, automobiles,
personal data assistants, facsimile machines, copy machines, pagers, credit
cards, cellular telephone equipment, business cards, laptops and computers. At
the Employee’s request, the Companies will make reasonable arrangements to
transfer cellular phone numbers and personal fax numbers to the Employee.


17.Permitted Disclosures. Nothing in this Agreement shall prohibit or restrict
the Employee from: (i) making any disclosure of information required or
protected by law; or (ii) initiating communications directly with, cooperating
with, providing information to, testifying, participating in, responding to any
inquiry from, or otherwise assisting in any investigation or proceeding brought
by any federal regulatory or law enforcement agency or legislative body,
including but not limited to the SEC, any self-regulatory organization, or the
Companies’ designated legal, compliance or human resources officers, relating to
a possible violation of any applicable law, rule or regulation. Further, nothing
in this Agreement requires the Employee to notify the Companies of any activity
protected by this Section 17, and nothing in this Agreement is intended to or
shall prevent, impede or interfere with Employee’s non-waivable right to receive
and fully retain a monetary award from a government-administered whistleblower
award program for providing information directly to a government agency.


18.Non-admission. The Parties agree and acknowledge that the Agreement described
herein, and the release of any asserted or unasserted claims against the
Releasees, are not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to the Employee.


19.Injunctive Relief. The Employee further agrees that the Companies shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, as well as to an equitable accounting of all
earnings, profits and other benefits arising from any violations of this





--------------------------------------------------------------------------------





Agreement, which rights shall be cumulative and in addition to any other rights
or remedies to which the Companies may be entitled.


20.Governing Law. This Agreement and the obligations of the parties hereunder
shall be construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania. No modification, termination, or attempted waiver
of any of the provisions of this Agreement shall be binding upon the Companies
unless reduced to writing and signed by a duly authorized official of the
Companies. Each provision of this Agreement is severable from each other
provision of this Agreement. This Agreement shall be construed according to a
plain reading of its terms and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
in this Agreement.


21.Limit on Payments by the Companies.


(a)    The provisions of this Section 21 shall apply notwithstanding anything in
this Agreement or any other agreement to the contrary. In the event that it
shall be determined that any payment or distribution by one or both of the
Companies to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code, the General Partner and/or CPCC, as
applicable, will apply a limitation on the Payment amount as set forth below (a
“Parachute Cap”) as follows: The aggregate present value of the Payment under
Section 2(a) and (b) of this Agreement (“Agreement Payments”) shall be reduced
(but not below zero) to the Reduced Amount; provided, however, that any such
reduction shall be applied to Agreement Payments that do not constitute deferred
compensation and are exempt or otherwise excepted from coverage under Section
409A (but excluding stock options or other stock rights). The “Reduced Amount”
shall be an amount expressed in present value which maximizes the aggregate
present value of Agreement Payments without causing any Payment to be subject to
the limitation of deduction under Section 280G of the Code. For purposes of this
Section 21, “present value” shall be determined in accordance with
Section 280G(d)(4) of the Code.
(b)    All determinations to be made under this Section 21 shall be made by the
nationally recognized independent public accounting firm used by the Companies
at the time such determination must be made (the “Accounting Firm”). Any such
determination by the Accounting Firm shall be binding upon the Companies and the
Employee.
(c)    All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 21 shall be borne solely by the
Companies.
22.
Acknowledgement. The Employee certifies and acknowledges as follows:



(a)That Employee has not received and will not receive any tax advice from the
Companies or any officer, director, employee, consultant or other representative
of the Companies, or any successors to any of the foregoing, regarding the tax
consequences, under federal, state, local or other tax law, of the actions and
transactions contemplated by this Agreement, including but not limited to
Section 409A.  Employee understands and agrees that Employee has been advised to
consult with Employee’s own tax advisors with respect to such tax consequences
and liabilities;


(b)That the Employee has read the terms of this Agreement, and that the Employee
understands its terms and effects, including the fact that the Employee has
agreed to RELEASE AND





--------------------------------------------------------------------------------





FOREVER DISCHARGE the Releasees from any legal action arising out of the
Employee’s employment relationship with the Companies and the termination of
that employment relationship; and


(c)That the Employee does not waive rights or claims that may arise after the
date this Agreement is executed.


(d)That the Employee is not a medicare beneficiary as of the time Employee
enters into this Agreement. To the extent that Employee is a medicare
beneficiary, Employee agrees to contact a Human Resources representative for
further instruction.


[SIGNATURE PAGE FOLLOWS]













































--------------------------------------------------------------------------------







Intending to be legally bound hereby, the Employee, the Companies and CEI have
entered into this Separation of Employment and General Release Agreement
effective as of the date set forth above.
EMPLOYEE
 
/s/ Lorraine Ritter
Lorraine Ritter
Witness: /s/ Martha Wiegand
 
 
 
 
CONSOL ENERGY INC.
 
 
 
 
 
 
 
By: /s/ Nick DeIuliis
Witness: /s/ Mary Stromberg
Name: Nick DeIuliis
Title: CEO
 
 
 
 
 
CONSOL PENNSYLVANIA COAL COMPANY LLC
 
 
 
 
 
 
 
By: /s/ Jimmy A. Brock
Witness: /s/ Martha Wiegand
Name: Jimmy Brock
Title: President
 
 
 
 
 
CNX COAL RESOURCES GP LLC
 
 
 
 
 
 
 
By: /s/ Jimmy A. Brock
Witness: /s/ Martha Wiegand
Name: Jimmy Brock
Title: President
 






